Title: From Thomas Jefferson to William Duane, 24 October 1824
From: Jefferson, Thomas
To: Duane, William


Dear Sir
Monticello
Oct. 24. 24.
Your letter of the 19th recieved in the evening of yesterday found me suffering under the pain of an imposthume under the jaw closing it so effectually as to admit sustenance to be introduced only thro’ a tube. two months ago such a letter should have been complied with without a moment’s delay. but within that period the ground on which I stood has totally changed. an intervening incident forbids the possibility of my ever again asking. I must not explain this, and must   even beg of you not to let a hint of it escape you to any mortal.—yet I am not sure that it may not serve you. if there be any desire to soothe wounded frdshp, this occn will suggest itself as favble, a former lre on your behalf had particularly described such an office as that now occuring, as effectual for your relief and not likely to be disapproved by any body; and now all scruples as to public opn are removed by your respectable vote as a member of Congress. pray burn my lre. no hint of what has arisen has been given to any mortal, and I should not have trusted it to you, but that I detest making false excuses. my best wishes will attend you when even worth nothing. the condn in which I write disables   me from adding more than my frdly salutns.Th:J.